Citation Nr: 1103641	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-46 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left eye disorder.

4.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for residuals of a 
right eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to April 
1964.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a December 2005 rating decision by the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in Detroit, Michigan, 
which denied the service connection claims and determined new and 
material evidence was not submitted.

The Veteran appeared at a Travel Board hearing in May 2010 before 
the undersigned Acting Veterans Law Judge.  A transcript of the 
hearing testimony is associated with the claims file.


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates that 
neither a bilateral hearing loss nor tinnitus is related to an 
in-service disease or injury.

2.  The preponderance of the probative evidence shows no 
currently diagnosed left eye disorder that is an injury or 
disease subject to service connection.

3.  A June 1981 decision denied service connection for residuals 
of a right eye injury due to the absence of evidence of any 
active residuals.  In the absence of an appeal the June 1981 
decision is final.

4.  The evidence submitted since the June 1981 rating decision, 
by itself, or when considered with the previous evidence of 
record, does not raise a reasonable possibility of substantiating 
the claim.
CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in or 
aggravated by active service, nor may it be presumed to have been 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 1154(a), 5103, 5103A, 5107(b) 
(West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309(a) (2010).

2.  Tinnitus was not incurred in or aggravated by active service, 
nor may it be presumed to have been incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
1154(a), 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309(a).

3.  The requirements for service connection for a left eye 
disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.159, 3.303.

4.  The June 1961 rating decision is final.  New and material 
evidence sufficient to reopen a claim for entitlement to service 
connection for residuals of a right eye injury has not been 
submitted.  The claim is not reopened.  38 U.S.C.A. §§ 
5103A(d)(2)(f), 5108, 7105; 38 C.F.R. §§ 3.156(a), 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in October 2005 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain.  
See 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board notes the letter did not inform 
the Veteran how disability ratings and effective dates are 
assigned in the event service connection is granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Notwithstanding this omission, the Board finds no prejudice to 
the Veteran.  

First, the record shows the Veteran was provided a meaningful 
opportunity to participate in the adjudication of his claim at 
all stages.  As a result, the statutory purposes of content-
compliant notice were not frustrated.  See Washington v. 
Nicholson, 21 Vet. App. 191 (2007).  Further, the Board denies 
the claims in the decision below, which moots any issue related 
to a disability evaluation or an effective date.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
Consequently, the Board finds substantial compliance with the 
VCAA notice requirements, and any content-error was not 
prejudicial and is rendered harmless.  See Shinseki v. Sanders, 
___ U.S. ___, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).

The RO decided the claim without affording the Veteran VA 
examinations, his and his representative's written requests for 
examinations notwithstanding.  Nonetheless, the Board finds VA 
has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim.  
See 38 C.F.R. § 3.159(c).

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that: 1) the claimant has a 
current disability or signs and symptoms of a current disability; 
2) the record indicates that the disability or signs and symptoms 
of disability may be associated with active service; and, 3) the 
record does not contain sufficient information to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d).  (Emphasis added).  The 
threshold for the duty to get an examination is rather low.   
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Although the examination trigger threshold is quite low, the 
Board finds it was not triggered, as only Element 1 is shown by 
the evidence.  In the interest of brevity, the Board will set 
forth below, the evidence on which this finding is based.  
Suffice it to say in this part of the decision that there is 
sufficient information in the claims file to decide the claim.  
38 C.F.R. § 3.159(c)(4).  Further, as concerns the right eye 
claim, the Board finds no basis on which to reopen the claim; 
thus, the Veteran is not entitled to an examination under that 
circumstance.  38 C.F.R. § 3.159(c)(4)(iii).

At the hearing the Veteran alluded to post-service treatment of 
his hearing loss by a Dr. G, but he did not know he needed that 
information.  The representative, however, noted that the need 
for that information, if it existed, was discussed.  Further, 
neither the Veteran nor his representative requested VA to seek 
to obtain records from Dr. G.  Transcript, p. 8.  As noted above, 
the VCAA notice letter specifically informed the Veteran to tell 
VA of any records he wanted obtained. 

In light of the above, while the Veteran may not have received 
full notice prior to the initial decision, as found above, after 
notice was provided, he was afforded a meaningful opportunity to 
participate in the adjudication of the claims.  In sum, there is 
no evidence of any VA error in notifying or assisting him that 
reasonably affects the fairness of this adjudication.  38 C.F.R. 
§ 3.159(c).  Thus, the Board may address the merits of the 
appeal.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status 
may, but will not always, constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(2); see also Jandreau v. Nicholson, 492 F. 
3d 1372 (Fed. Cir. 2007). 

Analysis

Hearing Loss and Tinnitus.

VA outpatient records of April 2006 note a diagnosis of a 
moderate to severe sensorineural hearing loss in the right ear, a 
moderate to profound sensorineural hearing loss in the left ear.  
Although the Veteran notes the progression of his hearing loss to 
its current levels was gradual, he asserts it was caused by his 
noise exposure during his active service-primarily artillery 
fire during his basic training.
The September 1960 Report of Medical Examination for Pre-
Induction notes the Veteran's hearing was 15/15 for the whispered 
voice and therefore normal at the time he entered active service.  
Service treatment records note no instances of the Veteran 
complaining of or being treated for acoustic trauma or hearing 
loss complaints.  The Veteran's April 1961 Report of Medical 
History for Reenlistment reflects he noted no history of 
complaints of hearing loss or tinnitus or treatment for either 
disorder.  The April 1961 Report of Medical Examination for 
Reenlistment notes the Veteran's ears were assessed as normal, 
and his hearing was noted as normal at 2000 and 4000 megahertz 
(Hz).  At his examination for release from active service the 
Veteran again noted on his April 1964 Report of Medical History 
that he had no prior medical history of any disorders, to include 
complaints of hearing loss or tinnitus.  The April 1964 Report Of 
Medical Examination for Release From active service notes the 
ears and hearing were assessed as normal.  The audiometer results 
in Block 71 notes the Veteran's decibel levels as 0 at 500, 1000, 
2000, 4000, and 6000 Hz.  These results indicate that there was 
no decrease in the Veteran's hearing acuity between his entry 
onto and release from active service.

In his notice of disagreement the Veteran noted his hearing 
progressively worsened, beginning with noise exposure during his 
active service.  In an August 2009 statement he noted he was 
constantly exposed to the artillery fire of 105 mm Howitzers, and 
he was not issued any hearing protection.  At the hearing the 
Veteran noted his Military Occupation Specialty was cook, but he 
was used wherever needed.  He also noted that sometimes earplugs 
were issued during firing.  The Veteran also noted one specific 
incident where he protected his hearing by sticking his fingers 
in his ears, but a sergeant made him remove his fingers and fire 
the weapon.  See Transcript, pp. 4 - 6.  Following his release 
from active service the Veteran noted he worked as a bartender, a 
foreman in a tool die [sic], and currently transporting workers 
involved in movie making.  The Board infers the Veteran worked in 
a tool die factory or shop.

The Board is aware that the Veteran's claim may not be rejected 
solely because there is no contemporaneous medical evidence 
related to his claim of hearing loss and tinnitus.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau, 
492 F.3d 1372.  Indeed, if the time, place, and circumstances of 
the Veteran's service supports it, his lay testimony alone is 
sufficient to prove his claim, 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a), provided he is found credible.  Nonetheless, the 
absence of contemporaneous medical evidence is a factor the Board 
may properly consider in determining whether the Veteran's 
assertions are credible.  See Buchannan and Jandreau.

Assessment of all of the evidence of record constrains the Board 
to find the Veteran's assertions are incredible.  While exposure 
to artillery fire during active service might be deemed 
consistent with the time, place, and circumstances of active 
service, the Board notes the Veteran's assertions was not that he 
was exposed to the noise of rifle fire at the firing range, a 
risk pretty much all service personnel are subject to.  Instead, 
although trained as a cook, he claims exposure to artillery fire.  
Nonetheless, the evidence of record does not just consist of the 
absence of contemporaneous medical evidence; it also includes 
objective affirmative medical evidence to the contrary.  
Specifically, the April 1964 audiometer results that show no 
decrease whatsoever in the Veteran's hearing as of the time of 
his separation when compared to his entrance examination.  Thus, 
regardless of whether he was exposed to artillery fire or other 
noise exposure, there was no evidence of hearing loss as of the 
date of his separation examination.  This objective medical 
evidence also moots the Veteran's assertion that he did not note 
his hearing loss at his separation examination because he wanted 
no delay in going home, as he was told his separation would be 
delayed for further examination if there was any indication of a 
disability.  The Board notes further that such a subjective 
disincentive did not exist at his 1961 examination for 
reenlistment, which also indicated normal hearing.  The Board 
also notes the examiner's notation on the April 2006 hearing 
assessment that the Veteran's responses were inconsistent 
throughout all phases of his hearing testing.  His auditory 
threshold responses were not consistent with his observed 
auditory behavior.  Therefore, all in all, the Board finds him 
incredible.

As noted earlier, there is evidence of a valid diagnosis of 
bilateral sensorineural hearing loss.  The 2006 assessment was 
for hearing aids rather than for a Compensation and Pension 
examination, and the examiner did not render a nexus opinion.  
The Veteran indicated in his written submissions and at the 
hearing that he is convinced his hearing loss is the result of 
his noise exposure in active service.  The Veteran, of course, is 
a lay person with no medical training.

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Court of Appeals for the Federal Circuit explained 
that 38 U.S.C.A. § 1154(a) allows lay evidence to prove a medical 
diagnosis or etiology for a diagnosed disorder under certain 
conditions.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when: 1) A layperson is 
competent to identify the medical condition; 2) the layperson is 
reporting a contemporaneous medical diagnosis; or, 3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.

The Board finds that a lay person, including the Veteran, is 
competent to identify a hearing loss.  The etiology of a hearing 
loss, however, is another matter.  Credibility issues aside, the 
Board finds that opining on the etiology for a diagnosed 
sensorineural hearing loss is beyond the capability of the 
average lay person.  Further, there is no evidence of a 
contemporaneous medical opinion on etiology for the Veteran to 
have reported or communicated.  He has merely indicated his 
personal lay opinion.  The issue, however, is in-service 
incurrence.

In light of the Board's finding that the Veteran is not credible, 
the preponderance of the evidence shows no in-service incurrence 
of a hearing loss or tinnitus.  It also means that there is no 
evidence that his bilateral hearing loss and tinnitus may be 
linked to his active service.  Thus, there was no violation of 
the Duty to Assist by not affording the Veteran an examination 
for his hearing loss and tinnitus.  Further, even were the 
Veteran deemed credible, his assertions and testimony were not 
sufficiently definite to show or infer that his hearing loss 
manifested to at least a compensable degree within one year of 
his separation from active service.  Thus, there is no factual 
basis for service connection on a presumptive basis.  38 C.F.R. 
§§ 3.307, 3.309(a).  In light of these factors, the preponderance 
of the evidence is against the claim on a presumptive and direct 
basis.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).  The benefit sought 
on appeal is denied.



Left Eye Claim

The Veteran asserts that his left eye was also involved in an in-
service incident where a battery exploded and sprayed acid in his 
face.  As a result, he asserts, his vision has progressively 
worsened over the years.  He makes no assertion of an eye 
disease.

Service treatment records of January 1964 note acid sprayed the 
Veteran's face, and his eyes were flushed with water in the 
emergency room, and he was given Visine eye drops.  The EENT 
clinic entry of the next day notes the Veteran had no complaints, 
the battery acid was immediately lavaged, and there was a repeat 
lavage in the emergency room.  Examination revealed the Veteran's 
eyes were white and quiet, and visual acuity in both eyes was 
20/20-2.  Slit lamp revealed the anterior segments as clear, and 
fundi were clear.  The Veteran did not note the incident on his 
April 1964 Report of Medical History.  The April 1964 Report Of 
Medical Examination for Release From active service notes the 
eyes were assessed as normal, and the Veteran's visual acuity was 
20/20 bilaterally.

VA outpatient records of January 2004 note bilateral cataracts 
and refractive error, for which the Veteran was given a 
prescription for glasses.  There was no diagnosis of eye disease 
or injury.

The legal standard for service connection set forth earlier is 
hereby incorporated here by reference.  Applicable regulations 
provide that refractive error of the eye is not an injury or 
disease within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).  Thus, there was no violation of the violation of the 
Duty to Assist due to the absence of an examination, and there is 
no factual basis for service connection for a left eye disorder.  
Id.

Legal Background of Right Eye

In April 1981 the Veteran submitted a claim for service 
connection for his right eye.  The evidence from the service 
treatment records set forth earlier on the left eye is also 
incorporated here by reference.  A June 1981 RO letter informed 
the Veteran that his claim was denied, as there was no evidence 
of residual disability from the 1964 incident. It also informed 
him that if there was evidence of any continuity of disability to 
send it and his claim would be reconsidered, and he was informed 
of his appeal rights.  There is no indication in the claims file 
that the Veteran did not receive the June 1981 RO decision letter 
or that postal authorities returned it to VA as undeliverable.  
Thus, the June 1981 decision became final and binding.

New and Material Evidence

When a claim is disallowed and no notice of disagreement is filed 
as required by regulation, the action or determination becomes 
final, and the claim will not be reopened except as provided by 
applicable regulation.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
One means by which a final disallowed claim may be reopened is 
upon submission of new and material evidence.  Id.  "New" 
evidence means more than evidence that has not previously been 
included in the claims folder.  The evidence, even if new, must 
be material, in that it is evidence not previously of record that 
relates to an unestablished fact necessary to establish the 
claim, and which by itself or in connection with evidence 
previously assembled raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a); Prillaman v. 
Principi, 346 F.3d 1362 (Fed. Cir. 2003).  In Evans v. Brown, 9 
Vet. App. 273, 284 (1996), the United States Court of Appeals for 
Veterans Claims (Court) held that the question of what 
constitutes new and material evidence requires referral only to 
the most recent final disallowance of a claim.  Moreover, if it 
is determined that new and material evidence has been submitted, 
the claim must be reopened and considered on the merits.  
38 U.S.C.A. § 5108.

The Court has further held that, in determining whether evidence 
is new and material, any new evidence submitted is presumed 
credible-that is, it is not tested for weight and credibility.  
If the additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened and 
the ultimate credibility or weight that is accorded such evidence 
is ascertained as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).



Analysis

The evidence added to the record since the June 1981 decision 
consists of the Veteran's written assertions, his hearing 
testimony, and his VA outpatient records.  All three were set 
forth under the discussion of the left eye.  While this evidence 
is new in the sense it was not before the rating board in 1981, 
it is in fact redundant, as it does not show a currently 
diagnosed eye disease or disorder that is subject to service 
connection.  It does no more than repeat the Veteran's assertion 
that his right eye should be service connected, even though the 
medical evidence of record shows no more than refractive error.  
Thus, the Board finds new and material evidence to reopen the 
claim has not been submitted.  38 C.F.R. § 3.156(a).  The benefit 
sought on appeal is denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt where applicable.  As the preponderance of the 
evidence is against the Veteran's claims, however, the doctrine 
is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a left eye disorder is 
denied.

New and material evidence having not been received, the petition 
to reopen a claim for service connection for residuals of a right 
eye injury is denied.


____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


